Case 1:18-cv-07291-VSB-RWL Document 56-1 Filed 04/15/20 Page 1 of 6




                   EXHIBIT 1
 Case 1:18-cv-07291-VSB-RWL Document 56-1 Filed 04/15/20 Page 2 of 6
                                                    Interactive Brokers LLC
                                                    2200 Pennsylvania Ave NW
                                                    Suite 280E
Carlos E. Provencio                                 Washington, D.C. 20037
Associate General Counsel                           T: 202.349.3833 | F: 203.618.7731
                                                    cprovencio@ibkr.com
                                                    www.ibkr.com




                                                                    April 9, 2020


BY EMAIL
Miriam Tauber, Esq.
885 Park Ave 2A
New York NY 10075
MiriamTauberLaw@gmail.com
323-790-4881

David Lopez, Esq.
P.O. Box 323
171 Edge of Woods Rd.
Southampton NY 11969
DavidLopezEsq@aol.com
631-287-5520

Danielle M. McLaughlin, Esq.
Counsel
FORD O’BRIEN LLP
575 Fifth Avenue, 17th Floor
New York, NY 10017
Tel: + 1 (212) 858-0040
Fax: + 1 (646) 650-2219
dmclaughlin@fordobrien.com


Re:     Avalon Holdings Corp. v. Guy Gentile and Mintbroker Intnl., LTD
        New Concept Energy, Inc. v. Guy Gentile and Mintbroker Intnl., LTD

Dear Counsel:

Interactive Brokers LLC (“IBLR”) is in receipt of Plaintiffs’ 30(b)(6) Subpoena
(“Subpoena”) for witness testimony and is willing to accept service of the Subpoena by
electronic mail on April 3, 2020 to the undersigned counsel, reserving its rights to
respond and object to the timing and scope of the Subpoena. As IBKR noted when it
received the subpoenas duces tecum from the parties, the requests for information,
documents, and data were overly broad and unduly burdensome. The requests sought
tens of thousands of documents related to many IBKR customers that are not involved in
either of the two cases for which the subpoenas were issued. The requests also sought
 Case 1:18-cv-07291-VSB-RWL Document 56-1 Filed 04/15/20 Page 3 of 6

                                                      Interactive Brokers LLC
                                                      2200 Pennsylvania Ave NW
                                                      Suite 280E
Carlos E. Provencio                                   Washington, D.C. 20037
Associate General Counsel                             T: 202.349.3833 | F: 203.618.7731
                                                      cprovencio@ibkr.com
                                                      www.ibkr.com


production of voluminous data which was burdensome to IBKR and impossible to
produce in a reasonably efficient and effective manner.

Despite the breadth and burden of the requests, IBKR worked cooperatively with the
parties to narrow the scope of the requests so that IBKR could produce documents and
data responsive to the requests and useful to the parties. That production by Interactive
Brokers, nevertheless, was massive. Because of the incredibly active nature of
MintBrokers trading (over 100,000 trades in 2019), annual account activity statements
contained more than 6,000 pages and trade and order blotters included more than 300,000
lines and over 10 million cells of data. IBKR also produced numerous communications
related to MintBrokers’s accounts at IBKR.

In light of the immense volume of data produced by IBKR, the testimonial 30(b)(6)
Subpoena nevertheless asked IBKR to have a witness prepared well-enough to testify
about, inter alia: 1) thousands of trades in Avalon Holdings Corp. (AWX) and New
Concept Energy, Inc. (GRB); 2) all of the numerous deposits and withdrawals in
MintBrokers’ accounts; 3) all transfers between MintBrokers’ accounts; 4) the opening,
closing, and funding of MintBrokers’ accounts; 5) cross-references between any trade in
an account activity statement and the trade and/or order blotters; 6) the reason why any
order by MintBrokers in AWX or GRB did not fill; and 7) whether any of the thousands
of reported trades failed to generate proceeds. Moreover, the Subpoena demands that
IBKR produce a witness that is prepared and able to testify in 14 days from the date that
the Subpoena was emailed to undersigned counsel or prepared to testify on April 17,
2020.

Importantly, this Subpoena demands that its terms be executed in the midst of an
unprecedented global pandemic, during which IBKR’s workforce is working mostly from
home. In addition, due to pandemic-related travel restrictions imposed by various State
governments, any preparation for the deposition would have to occur via video
conference, as would the deposition itself. The difficulty in preparing a 30(b)(6) witness
to testify remotely is exacerbated here by the large spreadsheets of data, 6,000 pages of
account statements, and the voluminous communications produced. Those difficulties
will be matched by the difficulty of holding a deposition about unwieldly account
documents by video conference from at least four remote locations.

As a general proposition, counsel for Plaintiffs and Defendants surely understand that
IBKR cannot have a witness prepared to testify about the various and varied topics
described in the 30(b)(6) Subpoena by April 17, 2020. In addition to the timing problem,
however, the deposition topics are vague, overly broad, and unduly burdensome. As a
result, IBKR objects to them individually below:




                                            2
 Case 1:18-cv-07291-VSB-RWL Document 56-1 Filed 04/15/20 Page 4 of 6

                                                       Interactive Brokers LLC
                                                       2200 Pennsylvania Ave NW
                                                       Suite 280E
Carlos E. Provencio                                    Washington, D.C. 20037
Associate General Counsel                              T: 202.349.3833 | F: 203.618.7731
                                                       cprovencio@ibkr.com
                                                       www.ibkr.com


    1. Defendants’ trading of Avalon Holdings Corp. (AWX) and New Concept
       Energy, Inc. (GBR) securities during the period from January 1, 2018
       through December 31, 2018, in or through Interactive accounts; in
       particular: (i) Account #UL1043811; and (ii) Account #US1043812, as
       reflected on the “Activity Statements” produced by Interactive for those
       Accounts.

RESPONSE TO TOPIC 1: IBKR objects to this area of deposition inquiry because it is
vague, overly broad, and unduly burdensome. Additionally, IBKR objects because the
documents produced speak for themselves. MintBrokers transacted around 4,000 trades
in AWX and GBR during 2018. The requested topic does not limit the type of
information related to the trading that a witness must know in order to testify at
deposition. Each trade involves innumerable aspects which impact the life of the trade,
including but not limited to, the type of order, market conditions, account information,
counter-party availability, and exchange rules and behavior. Without further limitation to
the topic, the designated 30(b)(6) witness is being asked potentially to testify about every
potential aspect of around 4,000 trades. Subject to these objections, IBKR will produce a
witness who can authenticate and explain the terminology of the account activity
statements.

    2. The deduction of funds from, or the allocation of funds or transaction
       proceeds to, Defendants’ Interactive Accounts, in connection with the AWX
       and GBR trading reflected on the “Activity Statements” for: (i) Account
       #UL1043811; and (ii) Account #US1043812—including amounts designated
       as the “Mark to Market P/L” and the “Realized and Unrealized S/T or L/T
       Profit/Loss” on the “Activity Statements” produced by Interactive for those
       Accounts for the period Jan. 1, 2018 – Dec. 31, 2018).

    3. The deposit of funds into, or the withdrawal of funds from, the Defendants’
       Interactive Accounts; in particular, the deposits and withdrawals indicated
       on the first page of each of the “Annual Statements” and “Activity
       Statements” produced by Interactive for the period Jan. 1, 2018 – Dec. 31,
       2018, for the following accounts: (i) Account #UL1043811; (ii) Account
       #US1043812; (iii) Account #I1043365.

    4. The transfer or allocation of AWX or GBX shares or positions, transaction
       proceeds, or any funds, between or among various Interactive accounts held
       by the Defendants (or their affiliates), in particular, transfers between any of
       the following accounts: (i) Account #UL1043811; (ii) Account #US1043812;
       and (iii) Account #I1043365.

RESPONSE TO TOPICS 2, 3, and 4: See Response to Topic 1.


                                             3
 Case 1:18-cv-07291-VSB-RWL Document 56-1 Filed 04/15/20 Page 5 of 6

                                                     Interactive Brokers LLC
                                                     2200 Pennsylvania Ave NW
                                                     Suite 280E
Carlos E. Provencio                                  Washington, D.C. 20037
Associate General Counsel                            T: 202.349.3833 | F: 203.618.7731
                                                     cprovencio@ibkr.com
                                                     www.ibkr.com


    5. Any inquiries or diligence initiated or conducted by Interactive regarding
       Defendants’ AWX or GBR trading—in particular, the circumstances
       surrounding Interactive’s request for, or collection and retention of, of the
       “legal memo” prepared for the Defendants by the firm Franklin Ogele, PA
       on or around August 15, 2018 (produced by Interactive in the “Account
       Documents” files for Account #I1043365).

RESPONSE TO TOPIC 5: IBKR objects to this request to the extent it calls for
attorney-client privileged communications. IBKR also objects to this request because it
is vague. Subject to these objections, IBKR will provide a witness to testify regarding
non-privileged diligence, supervision, account opening decisions, and account review
undertaken regarding the accounts at issue.

    6. The opening and closing of the following Accounts: (i) #I1043365; (ii)
       #I1043365F; (iii) #UL1043811; (iv) #U2735466; (v) #U2858515; (vi)
       #U3339046; (vii) #U2917159; (viii) #U3292135; (ix) #U3339027. In particular:
       the “funding” of these Accounts, the withdrawal of funds from these
       Accounts, and any transfers of positions or funds between or among these
       Accounts.

RESPONSE TO TOPIC 6: IBKR objects to this request to the extent it calls for
attorney-client privileged communications. IBKR also objects to this request because it
is vague. Subject to these objections, IBKR will provide a witness to testify regarding
non-privileged diligence, supervision, account opening/closing decisions, and account
review undertaken regarding the accounts at issue.

    7. The “Trade Blotters” and “Order Blotters” spreadsheets produced by
       Interactive; specifically, the extent to which the trades reflected on any of
       these spreadsheets are reflected or incorporated within the Account
       statements produced by Interactive, including the “Activity Statements”
       produced for Defendants’ accounts.

    8. Whether any of the documents produced by Interactive indicate that any of
       the Defendants’ AWX or GBR trades (in particular, the trading activity
       reflected on the “Activity Statements” for Account #UL1043811 and Account
       #US104812): (i) failed to settle, or “failed to clear”; (ii) “were related to
       shares that did not exist”; or (iii) “involved ‘naked’ short sales by market
       makers that had not borrowed the shares” (as asserted in Defendants’
       Answer).

    9. Whether any of the documents produced by Interactive indicate that any of
       the Defendants’ AWX or GBR trades failed to generate proceeds credited to


                                            4
 Case 1:18-cv-07291-VSB-RWL Document 56-1 Filed 04/15/20 Page 6 of 6

                                                       Interactive Brokers LLC
                                                       2200 Pennsylvania Ave NW
                                                       Suite 280E
Carlos E. Provencio                                    Washington, D.C. 20037
Associate General Counsel                              T: 202.349.3833 | F: 203.618.7731
                                                       cprovencio@ibkr.com
                                                       www.ibkr.com


        the Defendants’ Accounts (specifically, the trading proceeds indicated on the
        “Activity Statements” and “Account Statements” produced by Interactive
        for Account #UL1043811, Account #US104812, and Account #I1043365).

RESPONSE TO TOPICS 7, 8, and 9: IBKR objects to these requests because they are
vague and call for speculation. IBKR also objects to the extent that the request seeks
information that is not in the possession or knowledge of IBKR. Finally, IBKR also
objects because the documents produced speak for themselves. Subject to these
objections, IBKR will produce a witness who can authenticate and explain the
terminology of trade blotters, order blotters, and account activity statements.

Interactive Brokers is willing to work with the parties to determine a reasonable schedule
for the deposition. In addition, IBKR will work cooperatively with the parties to
determine more precisely the areas of testimony they seek from a 30(b)(6) deposition in
these matters so that effective deposition testimony can be produced.

If you have any questions, please feel free to call me at (202) 349-3833.


                                                     Sincerely,


                                                     Carlos
                                                     Carlos E. Provencio
                                                     Associate General Counsel
                                                     Interactive Brokers LLC




                                             5
